     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


STEVEN CASAS, individually and on behalf )           Case No.: 4:18-cv-4444
of all other similarly situated consumers, )
                                           )
                Plaintiff,                 )
         vs.                               )         PLAINTIFF’S REPLY IN FURTHER
                                           )         SUPPORT OF HIS MOTION TO
                                           )         ENFORCE
EQUIFAX INFORMATION SERVICES               )
LLC, VERIZON WIRELESS, JEFFERSON )
CAPITAL SYSTEMS LLC,                       )
                                           )
                Defendants.


       COME NOW, Plaintiff, Steven Casas (“Plaintiff”), by and through undersigned counsel,

respectfully submits this reply in further support of his motion to enforce an arbitration subpoena

against Defendant Equifax Information Services LLC (“Equifax”) in this case pursuant to the

Federal Arbitration Act (“FAA”). Ultimately, the question presented by this motion is whether an

arbitration proceeding should serve the interests of justice or not. If a consumer bound by an

arbitration agreement is prevented from obtaining the critical discovery necessary to win his or her

claim, arbitration is a sham. Here, Plaintiff asks that the Court ensure arbitration proceedings

uphold justice.

                                              ARGUMENT

       A. The Court Must Enforce the Subpoena or Lift the Stay to Preserve a Just Arbitration

       The Fifth Circuit has not decided the issue of whether an arbitrator has the power to issue

a pre-hearing subpoena. As Defendant notes, there is a circuit-split on the issue, with the Eighth

and Fourth Circuit finding in favor of arbitration efficiency. See also Anne B. O’Hagen, Balancing

Burdens: Clarifying the Discovery Standard in Arbitration Proceedings, 117 Yale L.J. 1559


                                                 1
     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 2 of 10




(2008) (outlining the split in the circuits and the problem caused by 9 U.S.C. § 7). Nor has any

case in this district resolved the issue. As such, there is no binding precedent on the issue and two

competing theories of interpreting the statute. What is clear, is that the only case in this district

cited by either party on the issue of arbitration discovery is one that favored efficiency of discovery

to the benefit of the arbitration proceedings. See Ferro Union Corp. v. SS Ionic Coast, 43 F.R.D.

11 (S.D. Tex. 1967).

        Defendant argues that “Plaintiff has not cited a single case where a court granted a motion

to enforce an arbitration subpoena seeking pre-hearing deposition testimony from a non-party to

the arbitration.” But this statement is extremely specific. Plaintiff has cited to a decision, from this

very district, which allowed for pre-arbitration discovery, including depositions, to occur due to

extraordinary circumstances. Ferro Union Corp., 43 F.R.D. 11. In Ferro, the court reasoned that

the “search for the facts is the continuing search in every contested matter before the courts. This

Court cannot conceive how defendants can be harmed by allowing the depositions to proceed.” Id.

at 14. Defendant does not cite to another case from this district. It appears that the most persuasive

authority available on the issue is Ferro, which clearly sided with allowing necessary discovery to

occur in furtherance of the arbitration.

        While the text of the FAA suggests limited subpoena powers for prehearing discovery in

arbitration, courts also acknowledge the underlying policy goal of efficient dispute resolution and

that some discovery might be needed since “in a complex case . . . , the much-lauded efficiency of

arbitration will be degraded if the parties are unable to review and digest relevant evidence prior

to the arbitration hearing.” In re Sec. Life Ins. Co. of Am., 228 F.3d 865, 870 (8th Cir. 2000); see

also COMSAT Corp. v. NSF, 190 F.3d 269, 276 (4th Cir. 1999). After all, the Supreme Court has

recognized an “emphatic federal policy in favor of arbitral dispute resolution.” Mitsubishi Motors



                                                   2
     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 3 of 10




Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985). This is exactly the type of

complex case that requires discovery from multiple parties to prove the claim.

        Additionally, Defendant cannot use the Stay entered by the Court to prevent Plaintiff from

acquiring necessary discovery, and then use the arbitration against Plaintiff. This is manifestly

unjust. To avoid this, the Court has it within its discretion to temporarily lift the stay and allow for

discovery from Equifax. The “power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Here, the

prejudice to Plaintiff in not being able to obtain relevant and necessary discovery from Equifax

overrides any hardship Equifax can demonstrate in producing evidence and providing testimony.

This is the exact argument Plaintiff submitted in its response to Defendant’s Motion to Stay. [ECF

48], filed on October 20, 2019. As Plaintiff has feared, the case against Defendant has now lingered

for years (Complaint filed on November 21, 2018 [ECF 1]), without any progress by Equifax. It is

now time to lift the Stay and allow discovery against Equifax to progress the claim in arbitration,

in the event the Court does not find this power under the FAA. The extreme prejudice against

Plaintiff cannot stand and heavily outweighs the production of evidence, which Equifax maintains.

        B. The Documents are Relevant and Only in Equifax’s Possession

        Defendant argues in its opposition to Plaintiff’s motion that all “of the documents and

information Plaintiff seeks should either be in the possession of the parties to the Arbitration or

are irrelevant to Plaintiff’s claims against Verizon. Notably, Plaintiff does not claim that he has

tried but failed to obtain the documents and information he seeks from Verizon or his own files.”

[ECF 58], p. 2. This argument is blatantly false. Specifically, Plaintiff argued that testimony was

needed from Equifax, and only from Equifax, to explain its policies for how it identifies accounts



                                                   3
      Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 4 of 10




as reporting in duplicate to furnishers.1 Further, Plaintiff requires complete non-hearsay credit

reports from Equifax, and only Equifax, that show the duplicate reporting. Finally, Plaintiff argued

that an explanation for how the quadruple accounts were reporting to lenders was required for

damages. Because the case involves technical documents, the documents themselves need to be

explained by a corporate employee.2

         This evidence is not available from Plaintiff or Verizon. Neither party has the ability to

produce non-hearsay documents from Equifax. Nor has Plaintiff maintained all of the credit reports

issued by Equifax that are necessary to his case. Further, neither party has the ability to explain

how the accounts appeared to creditors, as creditors only receive credit information from Equifax,

not Plaintiff or Verizon. Finally, neither Plaintiff nor Verizon have the ability to explain Equifax’s

policies and other technical documents. Each of these items sought are not only essential for

Plaintiff to prevail at the arbitration hearing, they are also essential for Plaintiff to oppose the

anticipated motion for summary judgment. How can Plaintiff respond to Verizon’s arguments that

they weren’t notified, or that no erroneous credit report was issued, on summary judgment, if

Plaintiff is precluded from getting these documents and testimony until after summary judgment

is adjudicated?

         This argument dovetails into Defendant’s next argument, that the Court cannot impose this

burden on Defendant without Plaintiff trying to obtain the information and documents through

discovery first. However, Defendant does not detail exactly how Plaintiff could obtain any of the

above-mentioned evidence through arbitration. True, Verizon is in possession of (i) what it




1
  A matter contested within the arbitration hearing is whether Verizon was put on notice of the duplicate reporting. By
understanding how Equifax conveyed the duplicate problem to Verizon, Plaintiff will be able to address Verizon’s
arguments in this regard. Otherwise, Verizon will continue to deny it was put on notice of a duplicate issue.
2
  Defendant itself admits that frozen scans are “stored in a binary, non-human readable flat file format.” [ECF 58-4],
¶ 4 (infra).

                                                          4
      Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 5 of 10




received from Equifax concerning the disputes, (ii) its investigation into the disputed information,

and (iii) information that Verizon reported to Equifax. But this is not the extent of what Plaintiff

requested from Equifax and Equifax fails to recognize this fact. Plaintiff sought relevant

documents relating to damages, non-hearsay documents only in the possession of Defendant, and

an explanation from Equifax about how it conveys the issue of duplicate reporting to Verizon.

These are definitively relevant and the Arbitrator agreed so when the Arbitrator signed the

subpoena.3

         Plaintiff also cannot use the credit disclosures that he has in his possession. Those credit

disclosures are from third parties and have redacted account numbers. Because this case focuses

on duplicative accounts and their account numbers, non-hearsay credit disclosures with un-

redacted account numbers are required. Equifax is the only party that is able to provide these

documents. In addition, because the disclosures contain accounts from multiple parties, not just

Verizon, disclosures from Equifax are necessary to show all the accounts to prove the duplicative

reporting of the accounts. Defendant argues that Plaintiff fails to explain “what relevance frozen

scans – which would show only how his Equifax credit file appeared at a given point in time and

not what information (if any) Equifax transmitted to Verizon or any other entity – have to his

claims against Verizon.” [ECF 58], p. 11. This is not correct. The frozen scans show what was

transmitted to Plaintiff’s creditors by showing exactly what was on his credit report at that time.

         For these reasons, Equifax’s documents and testimony are vital to prove essential elements

of Plaintiff’s FCRA claim against the furnisher: inaccuracy and damages. It cannot limit the scope



3
  Equifax argues that Plaintiff “provides no support” for the representation that the Arbitrator deemed the information
relevant and “admitted that the Arbitrator did not issue any order in connection with the subpoena.” [ECF 58], p. 9 n
5. But this omits the fact that the subpoena itself was signed by the Arbitrator after a request from Plaintiff. The
subpoena itself is an order from the Arbitrator to produce the documents. This was only achieved after a conference
with the Arbitrator on the relevance of the documents. Plaintiff could obtain an affidavit on this point if necessary
however the issuance of the subpoena executed by the arbitrator would presumably make this a moot point.

                                                          5
     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 6 of 10




of Plaintiff’s claim to only focus on documents that Verizon possesses, because it omits a necessary

element of an FCRA claim; that the credit file was inaccurate or misleading. See Washington v.

CSC Credit Servs., 199 F.3d 263, 267 n. 3 (5th Cir. 2000) (To successfully plead a case under §

1681e(b), a plaintiff must plead that the credit report was inaccurate).

        C. The Subpoena is Not Burdensome

        Defendant argues that the subpoena is burdensome because it would have to compile all

the requested documentation. But this argument fails for one simple reason, Defendant is involved

with the litigation and should have preserved and compiled all the relevant documents already.

Indeed, it is Defendant’s duty to preserve the evidence of an outstanding claim. Defendant’s

continued attempts to characterize itself as a “non-party” is only true in a technical sense. In reality,

Defendant is an inextricable part of the arbitration claim. See Meadows Indem. Co. v. Nutmeg Ins.

Co., 157 F.R.D. 42, 45 (M.D. Tenn. 1994) (non-party was “intricately related to the parties

involved in the arbitration and are not mere third-parties who have been pulled into this matter

arbitrarily.”). Evidence used in arbitration will also be used in court, and vice versa. Overall, it

would be more efficient to produce the documents now and save time in discovery later.

        Further, Defendant fails to provide sufficient evidence that the requests are burdensome. It

is Defendant’s burden to “show specifically how . . . each [request] is not relevant or how each

[request] is overly broad, burdensome or oppressive.” McLeod, Alexander, Powell & Apffell, P.C.

v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990). A party must show how the requested discovery

is unduly burdensome “by submitting affidavits or offering evidence revealing the nature of the

burden.” Samsung Elecs. Am. Inc. v. Yang Kun “Michael” Chung, 325 F.R.D. 578, 590 (N.D. Tec.

2017); see also S.E.C. v. Brady, 238 F.R.D. 429, 437 (N.D. Tex. 2006) (“A party asserting undue

burden typically must present an affidavit or other evidentiary proof of the time or expense



                                                   6
      Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 7 of 10




involved in responding to discovery request.”). Defendant only submits evidence that the request

for frozen scans is burdensome.

         But Defendant’s complaint about having to “manually generate 10 frozen scans” cannot be

taken seriously upon a closer examination of the declaration Defendant submitted. [ECF 58-4]. In

the declaration, an Equifax employee states that:

         “Frozen scans” are snapshots of Equifax’s primary credit reporting database that
         are typically recorded near the end of each month. Frozen scans are stored in a
         binary, non-human readable flat file format aggregated for all consumers and have
         to be sorted and converted in order to be use in litigation by a particular consumer.
         Frozen scans are also not stored in a database that Equifax can query to search for
         information. For example, it is not possible to run a query for a Verizon account in
         the frozen scans as you would by typing a phrase into a search engine like Google.”

         [58-4], ¶ 4.

While Defendant’s attempt to argue that it would be burdensome to produce these scans, what it

reveals is that the scans are routinely “recorded near the end of each month.” Thus, the records are

kept within the normal course of business, contrary to Defendant’s assertion. The data would just

have to be produced. The declaration also states that “the information Plaintiff wants from the

frozen scans is not accessible to Equifax.” [58-4], ¶ 6. But this is false. Equifax does not appear to

know the information Plaintiff wants. Plaintiff wants the entire frozen scan, not isolated

information in each one. Plaintiff does not need queries for just Verizon accounts. Plaintiff needs

the full credit file that shows multiple, duplicate accounts. Equifax is a giant, multinational

corporation with hundreds of employees who routinely review credit files.4 There can be no

rational argument that it unduly burdens Equifax to transpose ten scans that it already maintains in

the normal course of business and should have preserved at the start of the case. Other than that,

Defendant does not present any evidence that any other request is unduly burdensome.


4
 As argued above, Equifax is the only party with access to credit files and the ability to produce frozen scans. For this
reason, Plaintiff cannot obtain these documents from Verizon or any other party.

                                                           7
     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 8 of 10




       Defendant also argues that Plaintiff “baselessly assumes that there will still be claims to

litigate following the Arbitration.” [ECF 58], p. 13. But this is not a baseless assumption. A

unanimous Supreme Court has ruled that the arbitration proceedings are not entitled to “full faith

and credit.” McDonald v. West Branch, 466 U.S. 284, 287-88, 104 S. Ct. 1799, 80 L. Ed. 2d 302

(1984). Even if the arbitrator made a decision that directly affected an issue in the claims against

Equifax, the Court is not obligated to accept the arbitrator’s decision. The Supreme Court has

found that it is “not at all clear that arbitration awards could be given a res judicata or collateral

estoppel effect in a related judicial proceeding.” Giles v. Blunt, Ellis & Loewi, Inc., 845 F.2d 131,

134-35 (7th Cir. 1988) (citing Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 222 (1985); see

also McDonald v. West Branch, 466 U.S. 284 (1984). While collateral estoppel may apply, it is

still necessary for the Court to examine whether the same issues were decided. “If the basis of an

[arbitrator’s] decision is unclear, and it is thus uncertain whether an issue was actually and

necessarily decided [the arbitration proceeding], then relitigation of the issue is not precluded

under the doctrine of collateral estoppel.” Hogue v. Hopper, 728 A.2d 611, 615 (D.C. 1999)

(quoting Connors v. Tanoma Mining Co., 953 F.2d 682, 684 (D.C. Cir. 1992)). As such, the

assumption that the case will continue in federal court is not baseless. In any event, Equifax’s

argument in this regard patently demonstrates bad faith. Equifax’s position demonstrates that

Equifax can withhold necessary documents and testimony from the arbitration proceeding so that

Plaintiff cannot prevail there, only to have Equifax than argue to the Court that because Plaintiff

could not prevail in arbitration (due to its withholding), the court litigation must also be dismissed.

This is a complete perversion of justice and demonstrates why the Court must step in here.

       Moreover, even assuming the Arbitrator’s decision is used, it is not particularly baseless to

assume that the Arbitrator will naturally find that the duplicate reportings are inaccurate. It is



                                                  8
     Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 9 of 10




obviously inaccurate to report the same account four different times. As such, it is folly to think

that this will not come before the Court and that Defendant has not already saved and compiled all

the relevant documents already.

       Accordingly, Defendant’s weak complaint of any undue burden should fall on deaf ears.

There is no possibility that Defendant suffers such an undue burden that it precludes Defendant

from producing an iota of evidence in the last three years. The evidence, relevant to claims against

both Verizon and Equifax under the FCRA is required by Plaintiff to prove his claim. The

Arbitrator himself has signed the subpoena and deemed the information relevant. Thus, an order

to compel the necessary discovery and assist the arbitration proceedings is vital. Alternatively, the

Court can lift the stay of the case and allow for discovery. Otherwise, arbitration loses its

effectiveness, Equifax will have successfully avoided liability, and justice has been denied.

                                             CONCLUSION

       For these reasons, Plaintiff respectfully requests the Court enforce the subpoena against

Defendant Equifax.


Dated: March 19, 2021.
                                                      Respectfully Submitted,


                                                      /s/ Daniel Zemel
                                                      Daniel Zemel, Esq.
                                                      ZEMEL LAW LLC
                                                      660 Broadway
                                                      Paterson, New Jersey 07514
                                                      T: 862-227-3106
                                                      DZ@zemellawllc.com
                                                      Attorneys for Plaintiff




                                                 9
    Case 4:18-cv-04444 Document 62 Filed on 03/19/21 in TXSD Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of March, 2021 a true and correct copy of the foregoing

document was sent to all counsel of record via the Court’s ECF system.



                                                                     /s/ Daniel Zemel
                                                                     Daniel Zemel, Esq.




                                                10
